DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The preliminary amendment filed on 11/23/2020 has been entered. 

	Claims 1-5 have been cancelled.

	New claims 6-9 are pending.
Drawings
3. 	The formal drawings filed on 04/04/2005 are acceptable.
Priority
4. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/423,977 filed 05/28/2019. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
5.	The Information Disclosure Statement(s) filed on 11/23/2020 and 2/19/2021 has been considered.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

8.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (“Kuo”) US PG-Pub 2017/0352731 in view of Kondo et al. (“Kondo”) US PG-Pub 2004/0198253.
Kuo discloses in Figs. 1-11 a semiconductor device comprising a field plate (e.g. element 131) on an insulating film (e.g. element 124, ¶[0020]) covering a transistor (e.g. including element 104/108/106), the field plate being electrically coupled to a gate (e.g. element 108, ¶¶[0015 and 0016]) transistor via the insulating film, and the transistor being located on a  substrate; a silicon nitride protective film (e.g. element 208, ¶[0033]) covering the insulating film and the field plate; a low dielectric film (e.g. element 118, ¶[0022]) on the silicon nitride protective  film, wherein the transistor is formed in a first region on the substrate.
Kuo teaches the device structure as recited in the claim. The difference between Kuo and the present claim is the recited MIM capacitor. 
Kondo discloses in Fig. 4 a MIM capacitor (e.g. including elements 28/30/29, ¶[0079]) on a silicon oxide base film (e.g. element 29/19/24, ¶[0076]), the MIM capacitor including a first electrode (e.g. element 28, ¶[0079]), a dielectric film (e.g. element 29, ¶[0079]) and a second electrode (e.g. element 30, ¶[0079]), which are  stacked in an order, wherein a transistor (e.g. including element 33/35/36) is formed in a first region on the  substrate, and the MIM capacitor and the silicon oxide base film are formed in  a second region different from the first region on the substrate.    
	Kondo's teachings could be incorporated with Kuo's device which would result in the claimed invention of a MIM capacitor and the silicon oxide base film formed in a second region different from the first region on the substrate. The motivation to combine Kondo's teachings 
	Re claim 7, Kondo discloses wherein an end portion of the dielectric film (e.g. element 29, ¶[0079]) corresponds to an eave of the silicon oxide base film.    
Re claim 8, the recitation calling for, “… when a buffered hydrofluoric acid is used as a hydrofluoric acid solution ...” does not further limit the device structure   
Re claim 9, Kondo/Kuo discloses wherein the transistor is a FET (Field Effect Transistor).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AHMED N SEFER/Primary Examiner, Art Unit 2893